Title: From Benjamin Franklin to Jonathan Williams, Jr., 19 November 1781
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,
Passy, Nov. 19. 1781.
I received yours of the 10th and have sent your Letter to the Farmer General, which I hope will have the Effect you desire.
The Congress by one of their first Regulations exempted from Capture the Property even of British Subjects coming bonâ fide to settle in America, and of course that of their own Citizens to be drawn out of the British Dominions. I have therefore with my former Colleagues here, granted Letters Recommendatory in such Cases when requested, certifying that it had been credibly represented to us, that certain Vessels or Goods were about to be transported to America by certain Persons described either as Settlers going to America, or as Americans who were by that means withdrawing their Property from England. The Persons who obtained these Letters always took the Oath of Allegiance to the United States, and gave Bond with a Penalty of Three Thousand Pounds Sterling at least, to land the Goods in some Port of the United States: and the Goods were stipulated to be such as were understood to be wanted for our Armies or Navy. After all, our Letters, directed to Captains of Ships of War or Privateers, were merely as I have called them; recommendatory, and by no means obligatory. If on stopping such Ships, they find Cargoes not answering the Stipulation and apparently destined for an Enemy’s Port, so that we have been deceived, or if for any other Reason they think they can make good Prizes of them, they will do right to take no Notice of our Letters. Capt. Folgier represented to me that he and some other Inhabitants of Nantucket had Property in England which they desired to withdraw from thence in Goods useful to the States, and requested a Pass-port as they call it, alledging that the Liberty formerly given of such withdrawing of Property was continued by a late Act of Congress ’till the Month of November 1781, tho’ to cease from that time, and he hoped to be in America before its Expiration. Having never refused it in any other Instance of the Kind, it could not be refused to him. I inclose his Bond by which you will see the Terms on which he obtained it. If under Cover of this Pass-port he carries Goods to the Enemy, let our People catch him and hang him with all my Heart, tho’ it be true that he is a Relation of mine; for I always think that a Rogue hang’d out of a Family does it more Honour than ten that live in it. As to my being concerned with him or any Body else in Trade licit or illicit, if they find it out, they are welcome to hang me into the Bargain.
I recommend to your Civilities the Bearer Dr Witherspoon, Son of a Member of Congress my Friend, and wish you to give him your best Counsels if he has occasion for them.

My Love to your other Moitié, & believe me ever Your affectionate Uncle
B Franklin
Return the inclosed Papers when you have done with themMr. Jona. Williams jr.
